Case 3:20-mc-00071-TOF Document 4 Filed 09/03/20 Page 1of 8

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

IN RE:

EX PARTE APPLICATION OF ALONSO Misc. Action No.
ANCIRA ELIZONDO FOR AN ORDER

TO OBTAIN DISCOVERY FOR USE IN

FOREIGN PROCEEDINGS PURSUANT

TO 28 U.S.C. § 1782

 

DECLARATION OF JAVIER SANCHEZ-VERA
GOMEZ-TRELLES AND MANUEL OLLE SESE

Pursuant to 28 U.S.C. § 1746, we, Javier Sanchez-Vera Gémez-Trelles and Manuel Ollé
Sesé, declare under penalty of perjury as follows:

1. We are attorneys with Oliva-Ayala Abogados, S.L.P. and Ollé & Sesé Abogados,
respectively, which are based in Madrid. We are both admitted to practice law in Spain.

2. We represent Alonso Ancira Elizondo in connection with an extradition proceeding
pending against him in Spain (“Spanish Extradition Proceeding”), the underlying basis for which
are criminal money laundering charges pending against him México (“Mexican Criminal
Proceeding”). Mr. Ancira is a party in the Spanish Extradition Proceeding.

3. We submit this declaration in support of the ex parte application (“Application”)
submitted by Mr. Ancira for an order under 28 U.S.C. § 1782 (“Section 1782”) permitting him to
seek discovery from UBS AG (“UBS”) in the District of Connecticut.

4. We understand that Mr. Ancira seeks documents and information from UBS
relating to, among other things, U.S. dollar transactions (including deposits and payments)
executed by an account held in the name of Tochos Holding Ltd. (“Tochos Holding’) that is
booked with UBS in Switzerland (“Requested Discovery”). Upon information and belief, we

understand that UBS clears its own U.S. dollar transactions through its branch in Stamford,
Case 3:20-mc-00071-TOF Document 4 Filed 09/03/20 Page 2 of 8

Connecticut. Mr. Ancira seeks the Requested Discovery to support his efforts to fight the Spanish
Extradition Proceeding. We further understand that Mr. Ancira intends to use the Requested
Discovery to aid his defense in the Mexican Criminal Proceeding as well.

5. As Mr. Ancira’s counsel in the Spanish Extradition Proceeding, we are familiar
with the information set forth in this declaration either from personal knowledge or on the basis of
information and documentation we have reviewed.

6. Because we submit this declaration specifically in support of the Application, it
does not contain each and every fact within our knowledge regarding the topics discussed herein.

I. THE SPANISH EXTRADITION PROCEEDING AND POTENTIAL WRIT OF
AMPARO

7. On June 21, 2019, México submitted a request to Spain seeking Mr. Ancira’s
extradition (“Extradition Request”). The Extradition Request is based upon a warrant that México
issued for Mr. Ancira’s arrest on May 25, 2019 (“Arrest Warrant’), in which it alleges that
Mr. Ancira engaged in money laundering. The Extradition Request includes the facts underlying
the criminal offenses with which Mr. Ancira is being charged in México and, in support thereof,
was accompanied by a sworn statement of a Mexican prosecutor.

8. The Spanish Extradition Proceeding is governed by Spain’s Passive Extradition
Law and the Extradition and Mutual Assistance in Criminal Matters Treaty Between the Kingdom
of Spain and the United States of México, dated November 21, 1978 (“Treaty”), and, in the context
of the judicial aspects of the Treaty, is overseen by the Criminal Chamber of Spain’s Audiencia
Nacional (“National Court”).

9. The Spanish Extradition Proceeding consists of two phases. The first is a
preliminary administrative phase (called the “gubernatorial phase”) during which an extradition

request is sent by the requesting country (here, México) to the Spanish Ministry of Foreign Affairs
Case 3:20-mc-00071-TOF Document 4 Filed 09/03/20 Page 3 of 8

which, in turn, sends it for review to the Spanish Council of Ministers. If the Council of Ministers
decides to consider the request, the second phase — consisting of a judicial proceeding — begins.
Here, the Extradition Request bears Nota Verbal number 1884/2019, is dated June 21, 2019 and
was sent from the Embassy of the United States of México in Spain.

10. ‘In this second phase, a judicial proceeding is initiated before a trial court. In the
case of Mr. Ancira, this proceeding (captioned “20/2019”) was initiated in the Juzgado Central de
Instruccién n.° 1, or Central Court of Instruction No. 1 (‘Court of Instruction”). This court
oversees the preliminary stages of the proceeding, including holding a hearing upon a party’s arrest
pursuant to an extradition request. During this hearing, the court will inquire if the party consents
to extradition or contests it.

11. On July 30, 2019, Mr. Ancira contested extradition in his hearing before the Court
of Instruction. Accordingly, and as required under Spanish criminal procedures, oversight over
the proceeding was transferred from the Court of Instruction to the Seccién Primera de Sala de lo
Penal de la Audiencia Nacional, or First Section of the Criminal Chamber of the National Court
(“First Court”) on September 16, 2019. The case in the First Court is captioned “Rollo de Sala de
Extradition 27/2019.”

12. On May 27, 2020, the First Court issued a decision, called an “auto,” in which it
agreed to the Extradition Request.

13. On July 15, 2020, Mr. Ancira appealed (“recurrio”) the auto issued by the First
Court. In particular, Mr. Ancira filed an appeal (“‘suiplica’’) of the First Court’s auto with the Pleno
de la Sala de lo Penal de la Audiencia Nacional, or the Plenary of the Criminal Chamber of the
National Court (‘Plenary Court”). The szplica is currently pending. As of the date of the

Application, a decision is expected in September or October 2020, at the earliest.
Case 3:20-mc-00071-TOF Document 4 Filed 09/03/20 Page 4 of 8

14. The Plenary Court will issue a decision (an auto) following a deliberation and vote
by a panel of appellate judges. The Plenary Court will issue the auto without a hearing where Mr.
Ancira and his counsel can verbally present arguments contesting the Extradition Request.
However, in exceptional circumstances, the Plenary Court can consider new facts that were
previously unavailable in the First Court.

15. Inthe event that the Plenary Court affirms the granting of the Extradition Request,
Mr. Ancira can appeal the decision to the Tribunal Constitucional (“Constitutional Tribunal’),
which is the highest court in Spain, on matters of fundamental rights. He also plans to file a writ
of amparo challenging the decision to extradite him to México with the Constitutional Tribunal.
Through an amparo, a party (the petitioner) can challenge violations of fundamental rights,
including human and due process rights, perpetrated, in Mr. Ancira’s case, by the First Court and
the Plenary Court.

16. If Mr. Ancira challenges his extradition based on a violation of his fundamental
rights by the First Court and Plenary Court, he may first need to submit another remedy called an
“incidente de nulidad’ with the Plenary Court before filing the amparo with the Constitutional
Tribunal. Mr. Ancira would need to file an incidente de nulidad if the Plenary Court’s decision
resolving the szplica raises new issues that constitute another violation of Mr. Ancira’s
fundamental rights.

17. In the amparo, Mr. Ancira would seek to annul the two autos granting the
Extradition Request — the decision to grant it by the First Court and the affirmance by the Plenary
Court — and thus revoke any order directing Mr. Ancira’s extradition. While the law that would
govern the appeal of an amparo in the Constitutional Tribunal (called the “Organic Law of the

Constitutional Court”) does not contain an express provision stating that a party may submit new
Case 3:20-mc-00071-TOF Document 4 Filed 09/03/20 Page 5of 8

evidence as part of the amparo, it does not explicitly prohibit the submission of new evidence.
Accordingly, Mr. Ancira could seek to submit new evidence as part of any amparo for the
Constitutional Tribunal’s consideration.

18. If the Constitutional Tribunal rejects Mr. Ancira’s amparo, that decision may be
appealed to the European Court of Human Rights in Strasbourg, France.

IL. THE REQUESTED DISCOVERY AND SPANISH NATIONAL COURT RULES
PERTAINING TO DISCOVERY

A. Summary of Relief Sought

19. | Among other things, Mr. Ancira believes that the Requested Discovery will support
his arguments that the money laundering allegations against him in México are baseless, including
because the Requested Discovery will show that the transfers underlying the allegations were
executed under the terms of consulting agreements. The Requested Discovery will therefore help
us prove the “diverted purpose” of the Extradition Request — namely, that México is acting in bad
faith against Mr. Ancira. The Requested Discovery accordingly pertains to an issue previously
raised before the First Court.

20. The Requested Discovery is relevant and useful to the deliberation process of the
Plenary Court.

21. The Requested Discovery complies with the procedural rules of good faith and is
not prohibited by the Spanish courts.

22. UBS is not a party to Spanish Extradition Proceeding and therefore not subject to

the Spanish court’s jurisdiction.
Case 3:20-mc-00071-TOF Document 4 Filed 09/03/20 Page 6 of 8

B. Spanish Court Rules on Discovery, Disclosure of Evidence and Receptivity to
Evidence Gathered from Foreign Jurisdictions

23. The Application does not “attempt to circumvent” proof-gathering restrictions of
the Spanish courts nor hinder or restrict the Spanish court’s ultimate authority to rule on issues
pertaining to the admissibility of evidence.

24, Article 24 of the Spanish Constitution guarantees the right to effective judicial
protection, fair process and the right to present a defense in a criminal matter, which includes the
right to present evidence.!

25. Article 231 of the Law of Criminal Procedure allows the parties to present “/os
documentos que tuvieran por conveniente en justificacién de sus pretensiones” (in English, “the
documents deemed convenient in justification of their claims”) before the issuance of the decision
on Mr. Ancira’s judicial recourse (“recurso de apelacion’’). In particular, in Mr. Ancira’s case,
the evidence would need to be submitted before the start of the session for deliberation and voting
on the suplica. It is our opinion that Article 231, which is specific to all recursos de apelacion, is
applicable to the sziplica.

26. No Spanish law prohibits the submission of new evidence during the sziplica phase
before the Plenary Court judges have voted on the sziplica. The Plenary Court will allow the
introduction of new evidence not previously available if certain pre-requisites are met: (1) the

evidence is useful and decisively relevant to the matter; (2) the evidence complies with the

 

1 The text of Article 24 is as follows: “J. Todas las personas tienen el derecho a obtener la tutela efectiva de
los jueces y tribunales en el ejercicio de sus derechos e intereses legitimos, sin que, en ningun caso, pueda producirse
indefension. 2. Asimismo, todos tienen derecho... ala defensay... a utilizar los medios de prueba pertinentes para
su defensa... .”

The English translation is: “1. All persons have the right to obtain effective protection from judges and
courts in the exercise of their rights and legitimate interests, without, under any circumstances, being defenseless. 2.
Furthermore, everyone has the right... to a defense and . . . to use the means of evidence in his or her defense... .”
Case 3:20-mc-00071-TOF Document 4 Filed 09/03/20 Page 7 of 8

procedural rules of good faith; and (3) the evidence is not prohibited by the National Court. In
addition, the new evidence must relate to an issue previously raised in the First Court.

27. In terms of timing, the Plenary Court will accept and consider new evidence
presented before the start of the session for deliberation and voting on the appeal.

28. Spanish courts provide for the submission of evidence, irrespective of whether it
was obtained from within the jurisdiction of the tribunal, and do not prohibit the use of evidence
gathered abroad. Spanish courts will not generally interfere with the admission of evidence that
assists a party in its defense as long as it is lawfully obtained in the relevant jurisdiction (such as,

in this instance, the United States).
Case 3:20-mc-00071-TOF Document 4 Filed 09/03/20 Page 8 of 8

We declare under penalty of perjury under the laws of the United States that the foregoing
is true and correct to the best of my knowledge and belief.

Executed in Madrid, Spain, on this the 31 day of August 2020.

NOMBRE Firmado digitalmente
por NOMBRE SANCHEZ-
SANCHEZ-VERA VERA GOMEZ-TRELLES

GOMEZ-TRELLES — FRANCISCO JAVIER - NIF
FRANCISCO JAVIER 09831042Y

Fecha: 2020.08.31
-NIF 00831042Y — os1os0 cox'00"

 

Javier Sanchez-Vera Gomez-Trelles

Firmado digitalmente

OLLE SESE por OLLE SESE
MANUEL ~ _oss2s735u
03829735M jest var00

 

Manuel Ollé Sesé
